HOUSTON, Justice.
The State’s petition for certiorari review is denied. However, we would like to emphasize that defense counsel was allowed to question Deborah Mayben regarding her threats to have the defendant jailed for failure to timely make child support payments. This should in no way diminish the trial court’s duty to allow a full cross-examination of Mrs. Mayben about the contents of the letters she sent to her ex-husband. We agree with the legal conclusions of the Court of Criminal Appeals. 629 So.2d 723.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES and KENNEDY, JJ., concur.